EXHIBIT 10.63


FIRST AMENDMENT TO THE

SAN ONOFRE UNIT NO. 1 DECOMMISSIONING AGREEMENT

BETWEEN

SOUTHERN CALIFORNIA EDISION COMPANY AND

SAN DIEGO GAS & ELECTRIC COMPANY




1.

PARTIES:  The parties to this First Amendment to the San Onofre Unit No. 1
Decommissioning Agreement are: SOUTHERN CALIFORNIA EDISION COMPANY, a California
Corporation (“Edison”) and SAN DIEGO GAS & ELECTRIC COMPANY, a California
Corporation (“SDG&E”).  Edison and SDG&E are sometimes referred to individually
as “Party” and collectively as “Parties”.

2.

RECITALS:  This Amendment is made with reference to the following facts, among
others:

2.1.

The Parties entered into the San Onofre Ownership Agreement, effective as of
October 5, 1967; the San Onofre Operating Agreement, effective as of June 1,
1966; and the Amended San Onofre Operating Agreement, effective as of October 5,
1967.  The Amended San Onofre Operating Agreement primarily provided for tenancy
in common ownership, operation and maintenance, capital improvements, and other
matters relating to San Onofre Nuclear Generating Station (SONGS) Unit 1.  Unit
1 was placed in commercial operation on January 1, 1968.

2.2.

The Parties elected to terminate the Amended San Onofre Operating Agreement and
entered into the Second Amended San Onofre Operating Agreement, effective as of
February 26, 1987, as amended, which provided for, primarily, matters relating
to the operation and maintenance of and capital improvements to SONGS Unit 1, 2
and 3, and the SONGS Common Facilities.  

2.3.

Unit 1 permanently ceased operation on November 30, 1992 pursuant to CPUC
Decision 92-08-036, dated August 11, 1992.  




    







2.4.

On June 3, 1999, pursuant to Decision 99-06-007, the CPUC authorized Edison and
SDG&E to access their nuclear decommissioning trust funds for the purpose of
performing the Decommissioning Work for SONGS Unit 1.

2.5.

On March 23, 2000, the Parties entered into this Decommissioning Agreement to
provide for the rights, duties, and obligations of the Parties, as tenants in
common, with respect to Decommissioning Work and sharing of costs thereof for
SONGS Unit 1.  The Decommissioning Agreement provides that Decommissioning Work
for SONGS Unit 1 will be conducted in three phases.  In Phase I, the unit will
be dismantled and the SONGS 1 spent fuel will be moved from the spent fuel pools
to dry storage.  In Phase II, the spent fuel dry storage facility will be
monitored until the SONGS 1 spent fuel is removed. In Phase III, the dry fuel
storage facility will be dismantled, the NRC license terminated, and the final
site restoration work completed.

2.6.

On January 1, 2009, Phase I of the Decommissioning Work for SONGS Unit 1 was
completed and Phase II commenced.  The scope of Phase II of the Decommissioning
Work requires the continued expenditure of nuclear decommissioning funds, but on
a reduced scale compared with Phase I.  The Parties, therefore, now desire to
amend this Decommissioning Agreement to provide for the rights, duties, and
obligations of the Parties with respect to Phase II of the Decommissioning Work
for SONGS Unit 1.  The Parties agree to provide for their rights, duties, and
obligations with respect to Phase III in a separate amendment, to be executed
near the completion of Phase II.

3.

AGREEMENT:  In consideration of the foregoing recitals, which are incorporated
herein by reference, and the terms and conditions contained in this Amendment to
the Decommissioning Agreement, the Parties agree as follows:

4.

DUTIES OF THE DECOMMISSIONING EXECUTIVE BOARD

4.1.

The Parties agree to suspend the requirement for the Decommissioning Executive
Board to meet at least twice per year, as set forth under Section 8.1.1.3 of the




    







Decommissioning Agreement, for such time as Phase II of the Decommissioning Work
is in effect.  

4.2.

During Phase II, the Decommissioning Executive Board shall meet once per year to
discuss the Annual Decommissioning Activities Plan prepared by the
Decommissioning Agent as set forth under Section 8.2.3.  By approving the Annual
Decommissioning Activities Plan, each Decommissioning Executive Board member
shall represent that its management has approved its respective share of that
budget expenditure as set forth under Section 8.1.1.6.  

4.3.

Each Party may request additional meetings of the Decommissioning Executive
Board with advance written notice of at least fourteen (14) calendar days.  The
requesting Party shall use best efforts to provide a proposed agenda for such
meeting and two copies of any written material on which action is proposed to be
taken at such meeting to the Decommissioning Executive Board at least fourteen
(14) calendar days in advance of any meeting as set forth under Section 8.1.1.4.

4.4.

Following the commencement of Phase III of the Decommissioning Work, the
Decommissioning Executive Board shall resume meeting at least twice per year
pursuant to Section 8.1.1.3.  .

5.

DUTIES OF THE DECOMMISSIONING PROJECT TEAM

5.1.

During Phase II, the Parties agree to suspend the requirement to provide a
report (the “Report”) to the SDG&E fiscal representative semiannually which
identifies and describes all major Decommissioning Work currently being
considered to be performed during the next six months by resources of the
Decommissioning Agent in lieu of contractor resources, as set forth under
Section 8.2.9.  The Decommissioning Project Team shall provide this Report to
the SDG&E fiscal representative once per year.

5.2.

Following the commencement of Phase III of the Decommissioning Work, the Parties
agree to reinstate the requirement to provide a Report to the SDG&E fiscal
representative semiannually.  




    







6.

DUTIES OF THE DECOMMISSIONING AGENT

6.1.

During Phase II, the Decommissioning Agent shall invoice the other Party to this
Agreement during the second half of the first month in each calendar quarter for
forecasted Decommissioning Costs to be incurred during that calendar quarter in
accordance with the procedures and practices established pursuant to Section
8.2.8, and provide an actual account of the previously completed calendar
quarter. Each invoice shall be supportable by the appropriate documents for
verification of the invoice charges including, but not limited to, purchase
order details, vendor progress reports, contractor invoices, and Decommissioning
Agent man-hour listing. These documents shall be available for review within
three business days upon request by the other Party to this Agreement.

6.2.

Following the commencement of Phase III of the Decommissioning Work, the Parties
agree to reinstate the monthly invoicing procedure as defined in Section 8.3.15.
 

7.

DEFINITIONS:  Unless otherwise defined herein, terms used herein with initial
capitalization, whether in the singular or plural, will have the meanings as
defined in Section 4 of the Decommissioning Agreement and in Sections 4.1
through 4.3, below.

7.1.

Phase I:  The decontamination, dismantling, and disposal or final disposition of
all contaminated and non-contaminated onshore and offshore nuclear site
equipment (except as expressly reserved until Phase II), components, buildings,
structures, and foundations, excluding any such assets that must be left in
place until final site restoration, and the surveying and documentation of the
radiological and environmental status of the site.

7.2.

Phase II:  The final disposition of any nuclear site equipment expressly
reserved from Phase I; and the monitoring and provision of security for the
spent fuel in the spent fuel dry storage facility, and all remaining site
facilities required to support the




    







spent fuel dry storage facility after Phase I Decommissioning Work is complete
until all of the unit’s spent fuel is removed from the site.

7.3.

Phase III:  The decontamination, dismantling, and disposal of the spent fuel dry
storage facility; the disposal of all remaining nuclear site equipment,
components, buildings, structures, and foundations after all of the unit’s spent
fuel is removed from the site, the surveying and documentation of the
radiological and environmental status of the site, the termination of the NRC
license, and the final site restoration work and termination of the site
easement-lease contracts.

8.

EFFECTIVE DATE:  This Amendment will become effective as of the date that it has
been executed by both Parties.  

9.

AMENDMENT TERMINATION DATE:  This Amendment shall continue in effect until the
completion of Phase II of the Decommissioning Work for SONGS Unit 1.

10.

SIGNATURE CLAUSE:  The Parties have caused this Amendment to be executed on
their behalf and the signatories hereto represent that they have been duly
authorized to enter into this Amendment on behalf of the Party for whom they
sign.  This Amendment may be executed in counterpart and is effective when it
has been executed by both Parties.  This Agreement is hereby executed as of the
22nd day of January, 2010.


SOUTHERN CALIFORNIA EDISON COMPANY

SAN DIEGO GAS & ELECTRIC COMPANY

 

 

By:

/s/ Ross Ridenoure

Name: /s/ Ross Ridenoure

Title:   Senior VP & CNO

By:

/s/ James P. Avery

Name: /s/ James P. Avery

Title:   Sr. Vice President, Power Supply







    





